Citation Nr: 0410528	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-13 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which, in pertinent part, continued the veteran's 20 percent 
disability rating for a lumbosacral strain.


FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected low back 
disability is manifested by moderate limitation of motion, some 
narrowing of the intervertebral spades, and no listing of the 
spine, no positive Goldthwaite's sign, and no abnormal mobility on 
forced motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Codes 5292, 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1975, the RO granted entitlement to service connection 
for a back condition and assigned a noncompensable (0 percent) 
rating.  In a December 1977 rating decision, the RO increased the 
rating for the veteran's service-connected back condition from 0 
to 10 percent disabling.  The RO confirmed and continued this 10 
percent disability rating in October 1979, April 1982, November 
1988, and August 1992.  In June 1999, the RO increased the 
veteran's evaluation from 10 to 20 percent disabling, effective 
from July 1998.

In September 2001, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.  
Associated with the claims file are VA examination and outpatient 
treatment records dated from March 2001 to November 2001.

A March 2001 VA X-ray report indicates that views of the lumbar 
spine demonstrated minimal lower lumbar dextroscoliotic curvature.  
There were incipient anterior spur formations involving the 
superior and inferior vertebral plates of the L5 (fifth lumbar) 
vertebra.  There was slight narrowing of the L5-S1 disc space 
posteriorly.  There were curvilinear calcifications rimming the 
abdominal aorta.  No other localizing signs of bone or soft tissue 
abnormality were observed.  The impression was lumbar spine 
changes.

A March 2001 VA outpatient treatment report shows the veteran's 
back was noted as having normal contour, with no tenderness and 
normal range of motion.

A June 2001 VA outpatient report shows the veteran requested 
prescription pain medication for his back.

A September 2001 VA outpatient treatment record shows the veteran 
complained of some low back pain but stated that he felt "okay" 
and used very few prescription pills for his back pain.  The 
assessment was low back pain.

In November 2001, the veteran underwent VA examination.  He 
reported first developing his low back pain following a bad fall 
in the military.  He noted receiving physiotherapy during his 
initial hospitalization and throughout his military career, but no 
medical discharge.  The veteran complained of pain, progressing in 
severity, and more severe in the winter than the summer.  His pain 
averaged 7/10 in the winter.  It was not radiating and was not 
aggravated by coughing or sneezing.  The veteran worked as a 
computer technician and had been prescribed pain medication by 
physicians.

On examination, the veteran had a normal gait without an assistive 
device.  He moved normally about the examining room, and mounted 
and dismounted the examining table.  He hopped on both feet, and 
heel-walked.  He squatted and rose.  He forward bent 90 degrees to 
the floor and 20 degrees backwards.  He extended 20 degrees 
laterally and flexes on the right and 25 degrees on the left.  
While seated on the examining table, the veteran's straight leg 
raising was negative bilaterally.  There was bilateral paraspinal 
muscle spasm.  There was no sciatic notch tenderness.  The 
impression was chronic lumbosacral strain with no radiculopathy.

An X-ray report, also dated in November 2001, shows an impression 
of calcification of the abdominal aorta.  Lumbar lordosis was 
noted to be preserved.  There was transitional lumbosacral 
junction and degenerative spondylosis at what was thought to be 
L5.  There was perhaps slightly narrowed disc space at L4-L5.  L5 
was thought to be low lying and transitional in nature and 
partially sacralized.  There was a vestigial rib on T12.  The 
report indicates there was no change since January 1999 or March 
2001.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).


The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (Vet. App. Jan. 13, 2004).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In a November 2001 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed June 2002 statement of the case 
(SOC) issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate his 
claim for an increased rating.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board notes, 
in addition, that a substantial body of lay and medical evidence 
was developed with respect to the veteran's claims, and that the 
SOC issued by the RO clarified what evidence would be required to 
establish an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus curing 
(or rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2002 SOC contained the new 
duty-to-assist law and regulation and reasonable doubt regulation 
codified at 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).



The Board concludes that the notifications received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran is seeking an increased evaluation for his service-
connected lumbosacral strain.  He essentially contends that his 
low back disability is more severe than is contemplated by the 20 
percent currently assigned.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  
In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusions.

Having reviewed the complete record, the Board finds that the 
evidence of record preponderates against a finding of a rating in 
excess of 20 percent for the veteran's service-connected 
lumbosacral strain.

The record reflects that the veteran's service-connected low back 
disability is currently evaluated as 20 percent disabling under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  
Under this code, a 40 percent evaluation is warranted where the 
limitation of motion of the lumbar spine is severe.  An evaluation 
of 20 percent is warranted for moderate limitation of motion of 
the lumbar spine, and a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.

The Board finds that the veteran's low back disability is 
manifested by no more than "moderate" limitation of motion in the 
lumbar spine.  In this regard, we note that the report of his 
November 2001 VA examination showed that the veteran's range of 
motion was forward to 90 degrees to the floor and backward to 20 
degrees.  The veteran extended 20 degrees laterally on the right 
and 25 degrees on the left.  Although these results suggested some 
limitation in motion of the veteran's lumbar spine, they were not 
indicative of severe limitation of motion as to warrant the next 
higher evaluation of 40 percent, the maximum disability rating 
under this diagnostic code.

The Board has also evaluated the veteran's service-connected 
disability under DC 5295 (lumbosacral strain) to determine whether 
a higher disability rating could be afforded the veteran under 
that diagnostic code.  Under this code, a 40 percent evaluation is 
warranted where the disorder is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward flexion, loss of lateral motion, arthritic 
changes, or narrowing or irregularity of intervertebral spaces, or 
some of the above with abnormal mobility on forced motion.  An 
evaluation of 20 percent is warranted for muscle spasm on extreme 
forward flexion and loss of lateral spine motion on one side, and 
a 10 percent evaluation is warranted for characteristic pain on 
motion.  Id.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under the criteria of DC 5295.  In this 
regard, we note the that while a March 2001 X-ray report showed 
slight narrowing of L5-S1 disc space and some lumbar spine 
changes, the November 2001 VA examination revealed no significant 
loss of forward flexion or lateral motion and a more recent 
November 2001 X-ray report showed no changes.  Furthermore, the 
November 2001 VA examination record reported no listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  Therefore, although the 
veteran exhibits some of the characteristics necessary for a 40 
percent disability rating, the maximum under DC 5295, the 
preponderance of the evidence is against an increased rating under 
that code.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require us to consider the 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a disability 
using the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a history 
of low back pain.  However, even considering the effects of pain 
on use and during flare-ups, and the other factors addressed in 
DeLuca v. Brown, supra, there is no objective evidence of more 
than characteristic pain on motion of the lumbar spine.  See 38 
C.F.R. §§ 4.40, 4.45.  With regard to establishing loss of 
function due to pain, it is necessary that complaints be supported 
by adequate pathology and be evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 percent 
rating assigned.  There is no indication that pain, due to 
disability of the lumbar spine, caused functional loss greater 
than that contemplated by the 20 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca, supra.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  However, there is no evidence that 
the veteran has ever been diagnosed with ankylosis of the lumbar 
spine.  Thus, DC 5289 is not for application.  There is also no 
evidence indicating that the veteran has been diagnosed with 
intervertebral disc syndrome.  Therefore, DC 5293 also does not 
apply.

Finally, the board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the medical 
evidence fails to show, and the veteran has not asserted, that he 
has required frequent periods of hospitalization for his low back 
disability.  In sum, there is no indication in the record of such 
an unusual disability picture that application of regular 
schedular standards is impractical, especially in the absence of 
any allegation of marked interference with employment.  Therefore, 
the Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Consequently, the Board finds that the evaluation assigned by the 
RO in this case adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a rating in excess of 20 
percent for the veteran's low back disability, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (old and new version; Gilbert, 
supra.




ORDER

Entitlement to a rating in excess of 20 percent for a lumbosacral 
strain is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



